ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
the 14th day of May 2013, by and among Solarflex Corp., a Delaware corporation
with offices located at 2 Abba Hillel Silver Street, 11th Floor, Ramat Gan 52506
Israel (the "Purchaser") and International Executive Consulting SPRL, an entity
organized under the laws of Belgium with offices located in the Ukraine (the
"Seller"). The Purchaser and the Seller are sometimes referred to individually
as a "Party" and collectively as the “Parties”.

RECITALS

WHEREAS, the Seller owns all right, title and interest in a piece of machine
equipment known as a Multi Purpose CVD and PCVD Multiple Target Industrial
Vacuum (the "Equipment"); and
WHEREAS, the Purchaser desires to purchase and the Seller desires to sell the
Equipment that is located in Israel pursuant to the terms and conditions of this
Agreement.
NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Parties
hereto hereby agree as follows:


ARTICLE I.

Purchase and Sale of Assets
1.1    Sale of Assets.        Subject to the terms and conditions set forth in
this Agreement, the Seller agrees to sell, transfer and assign to Purchaser, and
the Purchaser agrees to purchase the Equipment for the consideration set forth
in section 1.2 below.
1.2    Cash and Other Consideration.    The Parties acknowledge and agree that
the payment by Purchaser to Seller for the Equipment shall consist of: (i) the
sum of thirty thousand ($30,000) US dollars; and (ii) an aggregate of six
million (6,000,000) restricted shares of the Purchaser's common stock (the
"Shares") valued at one hundred eighty thousand ($180,000) US dollars based upon
the most recent sale of Shares by the Purchaser at three ($0.03) US cents per
Share.
1.3    Purchaser’s Other Obligation.    Following the Share issuance to Seller
provided in Section 1.2 above, Seller will own approximately forty-four (44%)
percent of the Purchaser's outstanding Shares and, as a result, Purchaser has
agreed that Seller shall be entitled to designate one (1) person to serve on the
Purchaser's board of directors, which currently consists of two (2) persons.
1.4    Instruments of Transfer; Further Assurances. In order to consummate the
transactions contemplated by this Agreement, the Parties shall duly execute and
deliver such other and further documents in order Seller to convey full right,
title and interest in the Equipment to the Purchaser, free and clear of all
liens, claims and encumbrances.

ARTICLE II.

Representations and Warranties
2.1    Representations and Warranties of Seller. Seller represents and warrants
to Purchaser that the following are true and correct on and as of the date of
this Agreement and will be true and correct through the Closing as if made on
and as of that date:
(a)    The Seller has valid legal ownership to the Equipment, there exists no
right or option held by any third party to acquire the Equipment other than the
right of Purchaser as provided in this Agreement;
(b)    The Seller acknowledges that after the cash payment and Share issuance
(the "Consideration"), Purchaser shall have all right, title and interest to the
Equipment.
2.2    Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that the following are true and correct on and as of the date
of this Agreement and will be true and correct through the Closing as if made on
and as of that date:
(a)    Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and is qualified to transact
business and is in good standing in the jurisdictions where it is required to
qualify in order to conduct its business as presently conducted;
(b)    Purchaser has the corporate power and authority to purchase the Equipment
and issue the Shares without the necessity of Purchaser obtaining any consent,
approval, authorization or waiver or giving any notice or otherwise; and
(c)    The execution, delivery and performance of this Agreement do not and will
not:
(1)    constitute a violation of the charter documents of Purchaser;
(2)    constitute a violation of any statute, judgment, order, decree or
regulation or rule of any court, governmental authority or arbitrator applicable
or relating to Purchaser, or
(3)    constitute a default under any contract to which Purchaser is a party.
(d)    This Agreement has been duly authorized, executed and delivered by
Purchaser and constitutes the legal, valid and binding obligation of Purchaser,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, reorganization, insolvency and similar laws of general application
relating to or affecting the enforcement of rights of creditors.

ARTICLE III.

Miscellaneous
3.1    Further Actions. From time to time, as and when reasonably requested by
either Party hereto, shall execute and deliver, or cause to be executed and
delivered, such documents and instruments and shall take, or cause to be taken,
such further or other actions as may be reasonably necessary to transfer, assign
and deliver to the other Party, as the case may be, the Equipment or the Shares
(or to evidence the foregoing) and to consummate and to effect the other
transactions expressly required to be performed by Parties hereunder.
3.2    No Broker. The Parties represent and warrant to each other that they have
no obligation or liability to any broker or finder by reason of the transactions
which are the subject of this Agreement. 3.3    3.3     Expenses. Except as
otherwise specifically agreed in writing herein, the Seller and Purchaser shall
each bear their own legal fees, accounting fees and other costs and expenses
with respect to the negotiation, execution and the delivery of this Agreement
and the consummation of the transactions hereunder.
3.4    Nature and Survival of Representations. All representations and
warranties and agreements made by the Seller and Purchaser in this Agreement or
pursuant hereto shall survive the Closing of the transactions contemplated
hereunder.
3.5    Notices. Any and all notices, elections, demands, or requests permitted
or required to be made under this Agreement shall be in writing, signed by the
Party giving such notice, election, demand or request and shall be delivered
personally or sent by registered, certified or express Postal Mail, postage
prepaid, to the other Party at the address set forth above with respect to
Purchaser or to such other address as Purchaser shall designate in writing and,
with respect to the Seller, at such other address as Seller may have designated
in writing. The date of receipt of such notice, election, demand or request
shall be deemed the earlier of (i) the date of actual receipt of such notice,
election, demand or request, (ii) five (5) days after the date of mailing
thereof by registered or certified mail, (iii) two (2) days after the date of
mailing thereof by express mail, or (iv) the date of personal delivery thereof,
if applicable.
3.6    Assignment. This Agreement shall not be assignable otherwise than by
operation of law by any Party without the prior written consent of the other
Party, and any purported assignment by any Party without the prior written
consent of the other Party shall be void.
3.7    Modification. Except as otherwise noted herein, this Agreement contains
the entire agreement between the Parties hereto with respect to the transactions
contemplated herein and there are no agreements, warranties or representations
which are not set forth herein. This Agreement may not be modified or amended
except by an instrument in writing signed by or on behalf of the Parties hereto.
3.8    Governing Law. This Agreement is executed and performable in the State of
Israel. The Parties expressly agree that this Agreement shall be enforced,
governed and construed in all respects in accordance with the laws of the State
of Israel, and exclusive venue for all claims and causes of action for
enforcement or interpretation of this Agreement shall be subject to binding
arbitration to be held in accordance with the arbitration rules and regulations
of the State of Israel.
3.9    Binding Effect. This Agreement shall be binding upon the Parties and
inure to the benefit of the successors, assigns, heirs and legal representatives
of the respective Parties hereto; provided, however, that this Agreement and all
rights hereunder may not be assigned by any Party hereto except with the prior
written consent of the other Party.
3.10    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be one and the same Agreement and shall become
effective when one or more counterparts have been signed by the Parties and
delivered to the other Party.
3.11    Headings. The headings in this Agreement are for convenience and
reference only and shall not be deemed to alter or affect any provision hereof.
3.12    Severability. If any provision of any part of this Agreement or the
application thereof to any Party hereto or in any circumstance shall, for any
reason and to any extent be invalid or unenforceable, the remainder of this
Agreement or of such provision, as well as the application of such circumstances
shall not be affected thereby but rather shall be governed to the strictest
extent permitted by law.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

SOLARFLEX CORP. (PURCHASER)


By: /s/:                      Sergey Rogov
Sergey Rogov,      Chairman and President


INTERNATIONAL EXECUTIVE CONSULTING SPRL (SELLER)


By: /s/:         Lev Zaidenberg
Name            (Title)

